 SHELL OIL COMPANY1617.By interfering with, restraining, and coercing its employees in the exerciseof rights guaranteed in Section 7 of the Act, the Company has engaged in andis engaging in unfair labor practices, within the meaning of Section 8 (a) (1)of the Act.8.By causing the Company to discriminate in regard to hire and tenure ofemployment in violation of Section 8 (a) (3) of the Act, the Union has engagedin and is engaging in unfair labor practices, within the meaning of Section 8(b) (2) of the Act.9.By causing the Association and its members to discriminate in regard tohire and tenure of employment in violation of Section 8 (a) (3) of the Act, theCouncil has engaged in and is engaging in unfair labor practices, within themeaning of Section 8 (b) (2) of the Act.10.By restraining and coercing employees in the exercise of the rights guaran-teed in Section 7 of the Act, the Union has engaged in and is engaging in unfairlabor practices, within the meaning of Section 8 (b) (1) (A) of the Act.11.By restraining and coercing employees in the exercise of the rights guaran-teed in Section 7 of the Act, the Council has engaged in and is engaging in unfairlabor practices, within the meaning of Section 8 (b) (1) (A) of the Act.12.The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.[Recommended Order omitted from publication in this volume.]SHELL OILCOMPANY AND SIIELL CHEMICAL CORPORATIONandOILWORKERSINTERNATIONAL UNION,CIO,LOCALNo.367.Case No.39-CA-112.February 8, 1951Decision and OrderOn September 26, 1950, Trial Examiner Alba B. Martin issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondents had engaged in and were engaging in certainunfair labor practices and recommending that they cease and desisttherefrom and take certain affirmative action, as set forth in the copyof the Intermediate Report attached hereto.Thereafter, the Re-spondents filed exceptions to the Intermediate Report and supportingbriefs.The Union filed a brief in support of the Intermediate Re-port.The Respondents' request for oral argument is hereby denied,as the record, including the briefs and exceptions, adequately pre-sents the issues and positions of the parties.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions and briefs, and the entire recordin this case, and finds merit in the Respondents' exceptions.The facts giving rise to the controversy in this case are as follows.The Union, a local of the Oil Workers International Union, CIO,93 NLRB No. 20.943732-51-12 162DECISIONSOF NATIONALLABOR RELATIONS BOARDis the certified representative of a single unit of employees of bothShell Oil Company and Shell Chemical Corporation who respec-tively operate a refinery and a chemical plant in Houston, Texas,owned by these affiliated companies.An existing contract makesprovision for two so-called workmen's committees,one for each plant,to consist of not more than five employees of the respective plant, tohandle grievances.The contract provision here in question, whichrelates to the handling of a grievance after it has been processed bythe grieving employee with his foreman,being in identical terms asto both plants,reads as follows :... [the] Union shall create a...Workmen's Committeeof member employees of which not more than five(5)will meetwith Management for the discussion of complaints .. .During the negotiations leading to the incorporation of this pro-vision into the contract,the Union took the position that it did notdesire such a provision in the contract and, in addition,that such acontract provision would not affect its statutory right to designateany person to appear for it in handling grievances;however, theparties were in agreement that such a contract provision,as a matterof construction of language,meant that the Union was entitled tobargain as to grievances only through members of the respectiveworkmen's committee.There is nothing in the record to indicatethat during the negotiations the Respondents ever took an adamantposition of conditioning the execution of a contract upon the Union'sacceptance of this clause.As a matter of practice,before the eventsalleged as unfair labor practices here, the Respondents have onoccasion permitted persons other than members of the workmen'scommitteesto attend grievance meetings,but always with the expressreservation that such permission was granted as a matter of graceand not asof right.The complaint in this case alleges that the Respondents refusedto bargain collectively on three specific dates, namely,January 19,March 28, and April 11, 1950.On January 19, J. E.Crossland,secretary-treasurer of the Union,who was not employed at either plant,accompanied the Shell Oilworkmen's committee to a grievance meeting with Shell Oil.Themeeting disbanded without dealing with any grievance,when man-agement objected to the presence of Crossland because he was not amember of the workmen's committee.The Union had offered Cross-land as a "witness,"stating that it wanted Crossland present becauseof his familiarity with historical background leading up to the nego-tiation of the contract; management had stated that it was willing9 SHELL OIL COMPANY163to permit Crossland to give any specific testimony bearing on griev-ances, but that it objected to his sitting in on the whole meeting.On March 28, at a grievance meeting between Shell Chemical Cor-poration and the Shell Chemical workmen's committee, managementobjected to the presence of L. C. Dickey, a member-employee of theworkmen's committee at Shell Oil Company, because he was not anemployee of the chemical plant.'As a result, Dickey withdrew andthe meeting proceeded.On April 11, a grievance meeting between Shell Oil Company andthe Shell Oil workmen's committee broke up without dealing with anygrievance, when management objected to the presence of Berkeley,chairman of the Shell Chemical workmen's committee, who was em-ployed at the Shell Chemical plant.Based essentially on these facts, the Trial Examiner, relying on theBoard's decision inBethlehem Steel,2concluded that the contract pro-vision in question as construed by the Respondents was in derogationof the Union's statutory right to be present at the adjustment ofgrievances, and thus did not justify the Respondents in limiting per-sons attending grievance meetings to the respective members of theworkmen's committees.He therefore found that the Respondentsrefused to bargain as alleged in the complaint.The-Respondents except to the Intermediate Report on the groundthat the contract provision in. question is valid and hence their con-duct is protected by its terms.We agree, for the reasons hereinafterset forth.Under the Act, a union, as the duly designated representative of theemployees, has a right to select the class of persons, whether they beemployees or nonemployees, to negotiate with the employer as to griev-ances.An employer may not, without violating the Act,insist, as acondition of signing a collective bargaining agreement, that the unionsurrender its right to be represented by a particular class in bar-gaining as to grievances.The record in this case, however, does not show that the Respond-ents had ever taken such a position.On the contrary, so far asappears in this record, the Respondents and the Union agreed upon'On January 24, 1950, the membership of the Union had votedthat henceforth eachShell Oil grievance meeting should be attended by a member of the ShellChemical work-men's committee and each Shell Chemical grievance meeting should be attended by a mem-ber of the Shell Oil workmen'scommittee.189 NLRB 341.In that case a union signed a contract, containing a provision per-mitting union stewards to attend the initial adjustment of grievances by foremen withindividual employeesonly if theaggrieved employees so elected,with the understanding thatitwould seek a determination of its rights before the BoardThe Board heldthat theprovision was in derogationof thebargaining representative's rights underthe Act andthat the employer refused to bargain by insisting on such a provision as a condition ofexecutingany contract. 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe grievance clause in question, which limited negotiations as to griev-ances to a committee of five employees from each plant, through good-faith negotiation and collective bargaining.3While a union may not be compelled to bargain as to giving up itsright to negotiate grievances through any class it desires, we see noreason why a union may not waive that right through genuine col-lective bargaining, if it so chooses, just as a union may under certaincircumstances waive it rights to strike 4 or its right not to have anemployer deal with employees individually.5 It is not an uncommonpractice for unions to bargain about the composition of the committeeor class to negotiate grievances, as witness the numerous contractscontaining such clauses.eWe believe, on the basis of the record before us, that such a situationprevailed here.The employees had exercised their free choice inselecting the Local as their duly constituted statutory representative.The Local, empowered by the employees to execute a collective bar-gaining agreement on their behalf, negotiated a contract which con-tained the grievance clause in question, setting forth the compositionof the Union's negotiating committee on grievances.The Local nowseeks to nullify this agreement by asking us to hold that it may at willignore its contractual arrangement and seek to negotiate grievancesthrough committees or classes other than that upon which it hadagreed.We do not believe that it would effectuate the policies of the Actto prevent disruptions to interstate commerce by stabilizing laborrelations, to permit such a disregard of a contractual obligation volun-tarily assumed.Such a holding does not derogate from the principlesof collective bargaining.For, in the first instance, the union is notrequired to bargain at all with respect to waiving or restricting its8The instant case,contrary to the view of the TrialExaminer,is notgoverned by theBoard's decision in theBethlehem Steelcase,citedsupra.That caseinvolved the ques-tion asto whethera union wasentitled,under the second proviso to Section 9 (a)to bepresentat the'adjustment of a grievance prosecutedby anindividualemployeein his ownbehalfIn the instantcase thereis no questionof the Union's right to be present at theadjustment of grievances,the only issue related to thecompositionof the grouprepresent-ing the Union at such adjustmentsMoreover,inBethlehem Steel,unlike the situationin the instant case,the employer insisted upon inclusionof the provisionthere in questionas a condition of executinganycontract,and theunion signedthe contract with an expressreservation that it wouldseek a determination of itsrights before theBoard.As notedabove, thereis no indicationthat the Respondent ever tooksuch an adamant position inthis case.We do not regard the Union'smere expression of its belief that this clause didnot affect its statutory right as constituting an expressresetvation of that right where theclause was agreed upon pursuant to good-faith collectivebargaining.4Cf.Shell Oil Company, Incorporated,77 NLRB 1306.CfJ I.CaseCo. v.N.L. R. B ,321 U.S. 332;Order of RailwayTelegraphers v. Rail-way Express Agency,321 U. S 342. See also,Alabama Marble Company,83 NLRB 1047.U S. Bureau of Labor Statistics,CollectiveBargainingProvisions: Grievance and Aibi-tration Provisions(Washington,U. S. Gov't'PrintingOffice, 1950,Bulletin 908-16),-pages0-74. SHELL OIL COMPANY165right to be represented by any specific class, regardless of an employ-er's insistence.But here the union, either voluntarily or because ityielded to the normal persuasion attendant upon good-faith collectivebargaining, as distinguished from the case where yielding is made acondition to the execution of an agreement,' willingly bargained withrespect to the subject matter in question, and agreed to the restrictionpursuant to the ordinary give and take of good-faith bargaining.For us to hold that an employer under these circumstances violatesthe Act by insisting that the union honor its contractual obligationwould make a mockery of the collective bargaining in which the partiesin good faith engaged.Nor does our holding work any practical hardship on the Union,which is still free to utilize the services of any representative outsidethe class agreed upon in the contract by having such representativetestify as a witness.This was forcefully demonstrated in the instantcase when the Respondent, Shell Oil Company, indicated its willing-ness to permit Crossland to testify as a witness.The Union contends in its brief that the contract, properly con-strued, limits the number of "member employees" who may attendgrievance meetings, but has no restrictive effect as to other preferredrepresentatives either as to their number or classification.We donot so construe the contract.Furthermore, an examination of theminutes of meetings relating to the negotiations which preceded exe-cution of the contract does not support the Union's position.Forexample, at one point in the negotiations, the Union proposed that itbe permitted to have its secretary-treasurer accompany the workmen'scommittees to grievance meetings with management, but managementrejected this proposal.Even if the contract provision in questionbe viewed as ambiguous, a view which we hereby reject, the Union fore-closed itself from now urging a construction of the contract incon-sistentwith the understanding of the parties at the time of itsexecution.As the terms of the contract, under the circumstances here, justifiedthe Respondents in refusing to negotiate as to grievances with personswho were not members of the respective workmen's committees, suchconduct did not violate the Act.We shall therefore dismiss the com-plaint in its entirety.OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National Labor'Cf.AmericanNational Insurance Company,89NLRB 185. 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDRelationsBoard hereby orders that the complaintherein against ShellOil Company and Shell Chemical Corporation, Houston,Texas, be,and it hereby is,dismissed.Intermediate Report and Recommended OrderMr. Charles Y. Latimer,for the General Counsel.Messrs. Russell Vandivort, John C. Quilty, Oliver L. Stone,of New York,N. Y., andMessrs. P. E. KeeganandHarry A. Duffresne,of Houston, Tex., forRespondents.Mr. Robert C. Eckhardt,of Houston, Tex., andMr. J. E. Crossland,of Pasa-dena, Tex., for the Union.STATEMENT OF THE CASEUpon a charge filed-February 13, 1950, by Oil Workers International Union,CIO, Local No. 367, herein called the Union, the General Counsel of the Na-tional Labor Relations Board, herein called the General Counsel and the Board,respectively, by the Regional Director of the Sixteenth Region (Forth Worth,Texas), issued his complaint dated May 22, 1950, against Shell Oil Company,Inc., referred to herein as the Virginia corporation, and Shell Chemical Corpora-tion, alleging that said corporations had engaged in and were engaging in unfairlabor practices affecting commerce within the meaning of Section 8 (a) (1) and(5) and Section 2 (6) and.(7) of the National Labor Relations Act, as amended,61 Stat. 136, herein called the Act. Copies of the charge and the complaint, to-gether with notice of hearing, were duly served upon the parties.With respect to the unfair labor practices, the complaint alleged, in substance,that on or about January 19, 1950, March 28, 1950, and April 11, 1950, and atall times thereafter, said corporations refused and continued to refuse to bargaincollectivelywith the Union as the exclusive bargaining representative of allthe employees in units appropriate for collective bargaining.On June 2, 1950, Shell Oil Company, a Delaware corporation, filed a motionto intervene and be substituted as a respondent in place of the Virginia corpora-tion, and filed an answer admitting, assuming the substitution, the jurisdictionaland certain other facts asserted in the complaint, but denying the commissionof any unfair labor practices.ShellChemical Corporation filed a similaranswer.Pursuant to notice, a hearing. was held on June 13-14, 1950, at Houston,Texas, before Alba B. Martin, the undersigned Trial Examiner duly designatedby the Chief Trial Examiner. The General Counsel, the Union, and the corpora-tions were represented by counsel and participated in the hearing. Full oppor-tunity to be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded all parties.At the beginning ofthe hearing the General Counsel joined in the motion to substitute the Delawarecorporation in place of the Virginia corporation as a party respondent, and themotion was granted and the substitution ordered.The Delaware corporationaccepted service of the complaint, notice of hearing, and charge, and waived anylack of sufficient notice.At the conclusion of the hearing the General Counsel'smotion to conform the pleadings to the proof was granted.All parties made oralargument and Respondents and the Union filed briefs. SHELL OIL COMPANY'167Upon the entire record in the case and from observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTSInvolved herein are two plants located at Houston,Texas, one arefinery,'theother a chemical plant.At all times mentioned herein prior to September 30,1949, the refinery was owned and operated; by Shell Oil Company, Incorporated,the Virginia corporation.On that date Shell Oil Company, the Delaware cor-poration, acquired all of the assets, rights,powers, and privilegesand assumed allof the liabilities, duties, and obligations of the Virginia corporation including itscontract with the Union ; and since then it has operated the refinery. The unfairlabor practicesalleged in the complaint occurred in 1950 while the Delawarecorporation was operating the refinery.The Delaware corporation is referred toherein as Respondent Shell Oil and its r finery as the Refinery.At all times mentioned herein prior to `ebruary 1, 1946, thechemical plantwas operated by the Virginia corporation as its chemical division of the re-finery.On that date Shell Chemical Corporation, a Delaware corporation anda wholly owned subsidiary of the Virginia corporation, took over operation ofthe chemical plant and assumed the Virginia corporation's contract with theUnion.After the Delaware corporation assumed the assets of the Virginiacorporation on September 30, 1949, including all of the stock of Shell ChemicalCorporation, the latter corporation continued to operate the chemical plant.Shell Chemical Corporation is referred to herein as Respondent Shell Chemicaland its chemical plant as the Chemical Plant.Respondent Shell Oil and Re-spondent Shell Chemical when referred to together are called Respondents.Respondent Shell Oil has its main office in New York City and operatesnumerous plants, including the Refinery, throughout the United States.Duringthe past year raw materials consisting of crude oil and other petroleum prod-ucts exceeding $1,000,000 in value were shipped to the Refinery from pointsoutside the State of Texas, and finished products consisting of gasoline andpetroleum products exceeding $1,000,000 in value were shipped from the Re-finery to points outside the State of Texas.Respondent Shell Oil concedesthat it is engaged in commerce within the meaning of the National Labor Re-lations Act.Respondent Shell Chemical has its main office in New York City and operatesnumerous chemical plants, including the Chemical Plant, in various parts of theUnited States.During the past year raw materials exceeding $500,000 in valuewere- shipped to the Chemical Plant from points outside the State of Texas,and finished products, consisting of chemicals and chemical productsexceeding$1,000,000 in value were shipped from the Chemical Plant to points outsidethe State of Texas.Respondent Shell Chemical concedes that it is engagedin commerce within the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDOilWorkersInternationalUnion, CIO, Local No. 367, is a labor organizationadmitting to membership employeesof Respondents.11 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA. The refusal to bargain1.The appropriate unit and the Union's representation of a majority thereinThe Board established a bargaining unit comprising the employees of boththe Refinery and the Chemical Plant in 1939,1 1943,2 and 1944,' when both wereoperated by the Virginia corporation.The parties do not now challenge thisunit.Effective February 1, 1946, when it assumed operation of the ChemicalPlant, Respondent Shell Chemical became a party to the existing contract be-tween the Virginia corporation and the Union.Effective June 1, 1946, and atall times since, Respondent Shell Chemical has recognized and bargained withthe Union for those employees in the appropriate unit who work in the ChemicalPlant.It is found that the following employees in the Refinery and the ChemicalPlant constitute an appropriate unit for the purposes of collective bargainingwithin the meaning of the Act : All hourly paid employees of Respondents, in-cluding the machinists and the employees in the boilermaking and weldingdepartment, cargo inspectors,' ethyl blenders, telephone system supervisors,and escort clerks, but excluding bricklayers, clerical employees, general fore-men, department heads and their immediate assistants, stillmen, treaters, dockshift foremen, boilerhouse shift foremen, iso-octane shift foremen, stabilizershift foremen, laboratory shift foremen, labor subforemen, assistant instrumentforemen, assistant electrical foremen, carpentry foremen, painting foremen,assistant pipe fitter foremen, assistant clean-out foremen, insulator foremen,assistant floor foremen, assistant loading rack foremen, head dispatchers, as-sistant head dispatchers, motor laboratory foremen, boilermaker foremen, andwelder foremen, and excluding also all other supervisory employees with au-thority to hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action.The complaint alleged, the answers admitted, assuming the corporate re-arrangements as found above, and I find that on or about January 27, 1939,a majority of the employees at the Refinery and the Chemical Plant in the unitsfound above, designated or selected the Union as their representative for thepurposes of collective bargaining, and that at all times since that date the Unionhas been and now is the representative for the purposes of collective bargainingof a majority of the employees in said units.2.The refusalThis case arises over the refusal of Respondents at regular grievance meet-ings, to discuss the grievances scheduled with the workmen's committees of itsemployees in the presence of a nonmember of the workmen's committee not ap-proved for attendance by it.The regular grievance meetings and the workmen'scommittees were established pursuant to identical contractual clauses betweenRespondents and the Union, further discussed hereafter.Since at least December 12, 1947, Respondent Shell Oil and its predecessorcorporation have taken the position in their dealings with the Union that atgrievance meetings only employee members of the workmen's committee may be111 NLRB 572.2 52 NLRB 313.3 56 NLRB 318.1For thisand succeeding included categories,see the Board'sFifth Supplemental De-cision in case No. R-626(16-R-87)dated June 16, 1944. SHELL OIL COMPANY169present and that paid representatives of the Union, such as the secretary ofthe local union, may not sit in asa matterof right-although on occasion Re-spondent Shell Oil and its predecessor corporation have permitted the presenceof such a non-employee "outsider," with the statement that his presence shallconstitute no precedent.The Union has consistently challenged this positionand brought this case to test it.a.January 19, 1950At the regular grievance meeting between Respondent Shell Oil and the work-men's committee of its employees held January 19, 1950, five persons were pres-ent representing Respondent and eight representing the Union, including JohnCrossland, secretary-treasurer of the local.At the beginning of the meetingP.E.Keegan for the Company asked "how Mr. Crossland happened to bepresent."Cansler, a member of the workmen's committee, replied, "He is awitness," Crossland then stated, "I don't know that it matters, Mr Keegan.What is the Company's contention?" Keegan replied, "You aren't a member ofthe workmen's committee."To Crossland's reply that "I am as much a mem-ber as any member that is on the committee," Keegan countered, "I am afraidI couldn't agree."Then ensued a discussion as to the rights of the parties inthe matter, and their statements of position, Respondent claiming the right toexclude from attendance at the discussions anyone who was not a member of theworkmen's committee.Specifically it objected to the presence of Crossland, notas an individual, or because of anything connected with him personally, butas an "outsider and a nonemployee of the company." The Union stated Cross-land was there as a witness.Respondent claimed, in unoffending language, thatthat position was "simply . . . a subterfuge or a way to accomplish a purposeof having an outsider in where that is not the intention under our contract "Respondent stated that it had no objection to Crossland's giving a "particularpiece of testimony" but that it did object to his sitting in on the whole meeting.At another point in the discussion P. E. Keegan, Respondent's administrativesuperintendent, who did most of the speaking for Respondent, tended to indi-cate that before permitting an outsider to remain in the meeting at all he wouldwant to know "what testimony he could offer as a witness in that particularcase.. . . "The Union stated that it wanted Crossland present because he knewthe history of all the clauses in the contract and what language and exampleswent into their making.Keegan replied that the parties should first discussthe grievance far enough to determine whether any such background informa-tion was necessary, and that it it was he would be willing to have Crossland comein and give it.Keegan then asked if the grievance involving the treating plant,which the Union at the opening had stated was the first grievance to be takenup, required any such background information, or whether any of the othergrievances on the agenda did.The Union stated that it did not wish to putthe matter on that basis, that its position was that it was entitled to bring in anywitnesses it pleased and so was the Company, that the Union would not dictate tothe Company nor allow the latter to dictate to it.The meeting was adjournedwithout discussing any grievance because it was evident that the parties couldnot agree on the Crossland question.At this grievance meeting Respondent did not voice any objection to the pres-ence of more than five members of the workmen's committee, although seven werethere, not counting Crossland.Immediately following this meeting, on January 24, 1950, the membership ofthe local voted unanimously that henceforth each grievance meeting between 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent Shell Oil and the workmen's committee of its employees should beattended by one member of the workmen's committee of the Chemical Plant, andvice versa.This, decision was not changed prior to the hearing.b.March28,1950At a meeting between Respondent Shell Chemical and its workmen's committeeon March 28,1950, the Union was represented by five employee-members.Themeeting began at 10 a. m.The parties stipulated that the following correctly setsforth what took place at the beginning of the meeting :Mr. G. R.Duke, *Chairman of The Committee introduced Mr. L. C. Dickey,a member of The Workmen'sCommittee of The Houston Refinery of ShellOil Company.Mr. Duke then asked if the Corporation was ready to proceedwith the meeting.The Corporation asked if Mr.Dickey was attending themeeting as a witness in the grievance submitted by Mr. C. N Frazier,Chemi-cal Plant employee concerning the reciprocal rights of Refinery and ChemicalPlant guards.The Union stated that they had been instructed by theirmembership that, as a matter of procedure in the future,one member of TheRefinery Workmen'sCommittee would attend each grievance meeting be-tween the Chemical Plant Workmen'sCommittee and The Shell ChemicalCorporation.The Corporation stated it could not agree to such a proceduresince it had been agreed, in negotiating the contract,that the Chemical PlantCommittee would be comprised of Chemical Plant employees.The Cor-poration pointed out that it would always be agreeable to having joint meet-ings of The Refinery and Chemical Plant Committees and representatives ofboth Managements if at any time matters involving both The Refinery andChemical Plant required a joint discussion.The Committee then asked for a recess. The meeting was recessed at10:20 a. m.Meeting was resumed at 10: 30 a. in. with only the Chemical Plant work-men's committee and management present.The Union presented the following grievances.c.April 11, 1950At a grievance meeting on April 11, 1950, between Respondent Shell Oil anditsworkmen's committee,the Respondent questioned at the outset the presenceof Berkley,chairman of the Chemical Plant's workmen's committee.The Unionreplied that Berkley was present as a member of Respondent Shell Oil'swork-men's committee.Keegan, for Respondent Shell Oil,said that it did not considerBerkley a member of the committee,that no joint grievances involving both theRefinery and the Chemical Plant were involved,that the committee could notkeep Berkley in the meeting as a matter of right.Keegan explained that as theUnion knew the position of Respondent Shell Oil (and its predecessor corpora-tion)for many years had been and was that in bargaining meetings towards acontract-referred to alternatively by him as "negotiations"-the Company woulddo business with anybody representing the Union,but that in grievance meetingsthe Company would do business only with members of the workmen's committeewho worked for Respondent Shell Oil.Keegan agreed that both the Refineryand the Chemical Plant were in the same bargaining unit.Keegan stated thaton occasion by mutual agreement outsiders may be allowed to sit in on grievancemeetings, but not as a matter of right.Keegan admitted that the "top manage-ment" of the industrial relations department in New York City was the same for SHELL OIL COMPANY171both the Oil Company's Houston Refinery and the Chemical Corporation's Chemi-cal Plant,that one personnel and industrial relations department handles the"whole thing."Since Respondent would not proceed with Berkley and the Unionwould not proceed without him, the meeting was adjourned.d Conclusions as to the meetingsIt is clear from the entire record in this case and the fact that John Crosslandhad been secretary-treasurer and business agent of the local union since 1935 andas such had had many dealings with P. E. Keegan,that Keegan knew Crosslandwas present in that capacity at the January 19, 1950, grievance meeting.Thisis indicated beyond dispute by Keegan's ignoring Cansler's statement that Cross-land was present as a witness and his disagreement with Crossland's observationthat he was as much a member of the workmen's committee as any member of it.Keegan had no objection to Crossland's giving testimony on a specific grievanceand several times during the short meeting invited it.What he objected to andwhat led to the breakup of the meeting was the presence of Crossland at thediscussion of the grievances,whether in the guise of a witness or otherwiseRe-spondent refused to discuss the grievances on the agenda with the committeeof its employees in the presence of Crossland,whom it knew to be a representativeof the local union and present in that capacity.At this meeting of January 19, 1950, thediscussion was confinedto Crossland'sbeing "present,"to his "sitting-in," to his being"in," as to whom the Union could"have in"or have"sit through"or "bring in";several of these words and phraseswere used numerous times. There was no discussion whatsoever as to Cross-land's participating in theadjustmentof the grievances.It is clear from theminutes of the meeting that on test in this case is only the question of the Union'sright to be at the grievance discussions,not its right to participate in theadjust-mentof the grievances.It is clear also that the Respondents understood at the March 28 and April11, 1950, meetings that the Union was asserting what it claimed to be itsrightto have nonemployees of the corporation involved sit in on grievance meetings,and that it was this assertedrightwhich the Respondents were contesting.3.The contract in effect at the time the meetings took placeIn effect at the times the above grievance meetings were held was a con-tract effective May 16, 1947, amended June 1, 1948, signed by the Virginia cor-poration, Respondent Shell Chemical, and the Union.The contract, using iden-tical language,sets up two so-called workmen's committees,one for the Refineryand one for the Chemical Plant. The clauses provided, under the title, "Work-men's Representation,"that the local,...shall create a . . . Workmen'sCommittee of member employees ofwhich not more than five (5)members will meet with the Management forthe discussion of complaints.Any employee out of service on a leave ofabsence of one hundred twenty(120) days or more shall not meet with theManagament as a member of the Workmen's Committee.*******The manager and such assistants as he may designate shall meet with theWorkmen'sCommittee . . . at regular monthly intervals....For anysuch meetings,the committee members attending shall receive straight-time not to exceed eight(8)hours pay . . ., and complainants and nec- 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDessary witnesses attending shall receive, for time spent in such meetingsduring their schedule working hours, regular pay as though worked....The grievance procedure for the handling of routine grievances provided threesteps : First, between the aggrieved employee and his foreruan ; second, presen-tation to the top management of the plant concerned by the workmen's com-mittee of that plant, first in writing and then at a meeting ; third, arbitration.The contracts provided that at the meeting under the second step, "The Companyor the Committee, if they so desire, may have witnesses present for the purposeof testifying at the proceedings."4.Previous contracts and bargaining historyThe language stated above, that the Union " . . . shall create a . . . Work-men's Committee of member employees of which not more than . . . memberswillmeet, with the Management for the discussion of complaints" did not ap-pear for the first time in the contract of May 16, 1947. Its first appearance wasin the contract effective March 24, 1941, which provided that not more thaneightmembers would meet with management. The language has remainedthe same since then through the several contracts between the parties,' exceptthat the number became five members from the July 1, 1942, "interim" agree-ment on.The bargaining history behind the compdsition on the workmen's committeesthrough the years indicates that the parties never changed their positions, theUnion always insisting that it wanted the door to be left open for nonemployeerepresentatives to be present at the discussion of grievances asa matter of right,and the companies-whichever ones were involved-always insisting that non-employee representatives could not be present asa matter of i ight.The repre-sentatives of the Virginia corporation pointed out that this was that Company'spractice and policy in all its plants, not just the two here involved.The bar-gaining history shows also that the Virginia corporation and Respondent ShellChemical intended the contractual language quoted above to exclude nonem-ployees from attendance at grievance meetings, and that the Union so understoodthe Virginia corporation's contention. In at least one of the bargaining con-ferences leading to the contract in effect in 1950, on February 20, 1947, theUnion based its claimedrightupon the Act.5.ConclusionThe basic question in this case is whether the Respondents violated Section8 (a) (5) of the Act by insisting that no nonemployee representatives of theUnion be present at grievance meetings even though the contract provided fora committee to be composed only of employees of the plant involved.These grievance meetings represent the second stage of the grievance procedureestablished in the contract, and are attended by the top management of theplant concerned and the workmen's committee.This case is concerned only withthis second step.The question of the Union's right to attend the adjustment of employeegrievances by the top management of the Refinery and the Chemical Plant hasbeen the subject of long-standing dispute between the parties, harking backto at least 1941.The clause relied upon by management was that the local' Interim letter agreement dated July 21, 1942;contract datedMarch 1, 1946 ;contractdated June 1, 1946 ; contract dated May 16, 1947. SHELL OIL COMPANY173union ". . . shall create a .. . Workmen's Committee of member employeesof which not more than five (5) members will meet with the Management forthe discussion of complaints "The Union has always indicated its dissatisfac-tion with this clause as interpreted by the management to curtail its statutoryright to attend the adjustment of grievances.Section 9 (a) of the Act provides that :Representatives designated or selected for the purposes of collective bar-gaining by the majority of the employees in a unit appropriate for suchpurposes, shall be the exclusive representatives of all the employees in suchunit for the purposes of collective bargaining in respect to rates of pay,wages, hours of employment, or other conditions of employment :Provided,That any individual employee or a group of employees shall have the right atany time to present grievances to their employer and to have such grievancesadjusted,without the intervention of the bargaining representative; aslong as the adjustment is not inconsistent with the terms of a collective-bargaining contract or agreement then in effect:Provided further,That thebargaining representative has been given opportunity to be present at suchadjustment.This case is determined by the Board's recentBethlehem Steelcase` in whichthe Board said, with reference to the second proviso to Section 9 (a),Thus, in explicit language, the second proviso to Section 9 (a) guaranteesto the bargaining representative an opportunity to be present at the adjust-ment of grievances.Clearly, the Act does not limit this right to the adjust-ment of grievances by any particular managerial representative ; nor isthere-any evidence in legislative history that any such limitation was con-templated.In theBethlehem Steelcase the respondents were held in violation of Section8 (a) (5) for insisting during bargaining negotiations upon a clause which theBoard found would interfere with the unqualified right of the union to be presentat the adjustment of grievances.The Board held that the clause in questioncircumscribed "the Union's statutory right and cannot be reconciled with theplain language of the second proviso to Section 9 (a)."Here the Respondentsactually kept "outside" union representatives out of the bargaining conferencesby refusing to discuss the grievances on the agenda in their presence, acts whichas clearly circumscribed the Union's statutory right to be present at the adjust-ment of grievances as was insisting upon a clause having the same result.Respondents contend, in effect, that the Act does not prohibit them fromnegotiating and abiding by the contractual clause, which all parties- under-stood limited attendance at grievance meetings to employee members. Such aprovision as this second step in the grievance procedure, however, is not en-forceable by the Respondents because it contravenes the Union's statutoryright tobe presentat the adjustment of grievances.As the Board said in theBethlehem Steelcase, "It is well settled that an employer violates the Act byimposing terms of agreement that are in derogation of the bargaining repre-sentative's rights under the Act."Respondents contend that the Union in fact was present in the form of theworkmen's committee. If the class or group who spoke for the Union was inany way limited or determined by the Respondents through contract or other-Bethlehem Steel Company, Shipbuilding Division, and Bethlehem-Sparrows Point Ship-yard,Inc,89 NLRB 341. 174DECISIONS OF NATIONALLABOR RELATIONS BOARDwise, the Union was not present through representatives of its own selection butthrough representatives imposed by Respondents.Here Respondents insistedupon the Union's being represented only by Respondents' employees, the Re-spondents therefore, rather than the Union, making the selection as to whatclass or group should speak for the bargaining representative.The refusal todiscuss grievhnces under any other condition was an infringement upon theUnion's unqualified right to be present in the form of any persons it selected,including Crossland, and spokesmen from the other plant, and was thereforein contravention of the second proviso of Section 9 (a) and in violation of Section8 (a) (5) of the Act.It is found that Respondent Shell Oil, by refusing on January 19 and April11, 1950, to meet with a union committee which included nonemployees of theRefinery, and that Respondent Shell Chemical, by refusing on March 28, 1950,to meet with a union committee which included nonemployees of the ChemicalPlant, refused to bargain collectively with the Union as the exclusive repre-sentative of their employees in an appropriate unit and thereby interfered with,restrained, and coerced their employees in the, exercise of the rights guaranteedin Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondents set forth in Section III, above, occurring inconnection with the operations of the Respondents described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYRespondents having engaged in unfair labor practices by insisting, as a con-dition of bargaining on grievances, that the Union forego its statutory right tobe present at the adjustment of grievances by the top management of the Refineryand the Chemical Plant, it will be recommended that they cease and desist fromengaging in the proscribed conduct and that they cease giving effect to anyclauses in their contract with the Union of May 16, 1947, amended June 1, 1948,or in, any successor contract, which provide that at the second step in thegrievance procedure management will meet only with workmen's committeescomprised of employee-members. It will be recommended also that Respondentscease and desist from engaging in like or related conduct.Upon the basis of the foregoing findings of fact and upon the entire'recordin the case I make the following:CONCLUSIONS OF LAW1.OilWorkers International Union, CIO, Local No. 367, is a labor organiza-tion admitting to membership employees of Respondents.2.The following employees constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act : All hourlypaid employees of Respondents at the Refinery and the Chemical Plant inHouston, Texas, including the machinists and the employees in the boilermakingand welding department, cargo inspectors, ethyl blenders, telephone systemsupervisors, and escort clerks, but excluding bricklayers, clerical employees,general foremen, department heads and their immediate assistants, stillmen, HAMILTON PHOTO ENGRAVING CO.175treaters, dock shift foremen, boilerhouse shift foremen, iso-octane shift fore-men, stabilizer shift foremen, laboratory shift foremen, labor subforemen,assist-ant instrument foremen, assistant electrical foremen, carpentry foremen,painting foremen, assistant pipe fitter foremen, assistant clean-out foremen,insulator foremen, assistant floor foremen, assistant loading rack foremen, headdispatchers, assistant head dispatchers, motor laboratory foremen, boilermakerforemen, and welder foremen, and excluding also all other supervisory em-ployees with authority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend such action.3.OilWorkers International Union, CIO, Local No. 367, was on January 27,1939, and at all times since has been the exclusive representative of all theemployees in the above-described unit for the purposes of collective bargainingwithin the meaning of Section 9 (a) of the Act.4.By refusing on January 19, March 28, and April 11, 1950, and at all timesthereafter to bargain collectively with Oil Workers International Union, CIO,Local No. 367, as the exclusive representative of all the employees in the afore-said unit, the Respondents have engaged in and are engaging in unfair laborpractices within the meaning of Section 8 (a) (5) of the Act.5.By said acts Respondents have interfered with, restrained, and coercedtheir employees in the exercise of the rights guaranteed in Section 7 of theAct, and have engaged in and are engaging in unfair labor practices within themeaningof Section 8 (a) (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommended Order omitted from publication in this volume]MARTIN DONIGIAN, HARRY DONIGIAN, AND JOUHAR DONIGIAN, TRADINGAS HAMILTON PHOTO ENGRAVING Co.andNEWARK PHOTO ENGRAVERSUNION, LOCAL #28, AFFILIATED WITH INTERNATIONAL PHOTO EN-GRAVERS UNION OF NORTH AMERICA, AFL, PETITIONER.Case No.2-RC-1961.February 8, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held on April 24 and 25 andMay 1, 1950, before Jonas Silver, hearing officer.On October 4,1950, the Board issued an order reopening the record and remandingthe proceeding to the Regional Director for further hearing.Ac-cordingly, a further hearing was held on November 30, 1950, beforeD. J. Sullivan, hearing officer.The hearing officers' rulings madeat the hearings are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case, the Board finds :1.The business of the Employer :93 NLRB No. 13.